CULLEN, Commissioner.
In January 1966 the Clay Circuit Court granted a hearing to Carr Fields, and appointed counsel for him, on his motion under RCr 11.42 to set aside a 1953 judgment of conviction of rape under which he is serving a life sentence. After the completion of the hearing the court overruled the motion, from which ruling Fields has appealed.
The main ground upon which Fields sought relief was that he was convicted on perjured testimony. He produced an affidavit executed by the prosecutrix in 1954, some 18 months after the trial, in which she stated that she had falsely testified against Fields and that in fact he was not guilty. The asserted ground is not one on which relief is available under RCr 11.42. See Bell v. Commonwealth, Ky., 395 S.W.2d 784; Moore v. Commonwealth, Ky., 394 S.W.2d 931; King v. Commonwealth, Ky., 387 S.W.2d 582.
As another ground for relief Fields alleged that he did not have adequate assistance of counsel, in that the two attorneys appointed for him, although appointed 20 days before the trial, did not confer with him until the day of trial, and then only for a few minutes. However, at the hearing on the RCr 11.42 motion the two attorneys testified that they talked with Fields for some time on the day of their appointment, that they acquired all necessary information, and that they made preparation for trial accordingly. We think the evidence supports the lower court’s finding that Fields had adequate representation.
The judgment is affirmed.